UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7240


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHELDON MOORE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:07-cr-00048-RBS-TEM-3)


Submitted:   February 25, 2010             Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sheldon Moore, Appellant Pro Se.      Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sheldon Moore appeals from the district court’s order

granting   the    Government’s         Fed.       R.    Crim.    P.   35(b)      motion   and

reducing Moore’s term of imprisonment from 144 to 108 months and

denying    Moore’s     motion    for    reconsideration.              On    appeal,    Moore

challenges the extent of the district court’s departure, which

this court has no jurisdiction to consider, absent circumstances

not here alleged.         See United States v. Hill, 70 F.3d 321, 324

(4th   Cir.    1995).      Accordingly,            we    deny     Moore’s     motions     for

appointment      of   counsel    and     for       transcripts        of    the    plea   and

sentencing hearings, and dismiss the appeal.                          We dispense with

oral   argument       because    the    facts           and   legal      contentions      are

adequately     presented    in    the     materials             before     the    court   and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                              2